Citation Nr: 1525208	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-29 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to death pension.  

2.  Entitlement to non-service connected death pension, and special monthly compensation pension, for accrued benefits purposes.  

3.  Entitlement to service connection for head cancer, (claimed as residuals of chemotherapy to the brain), for accrued benefits purposes.  

4.  Entitlement to service connection for Addison's disease, for accrued benefits purposes.  

5.  Entitlement to service connection for bilateral carpal tunnel syndrome, for accrued benefits purposes.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, for accrued benefits purposes.  

7.  Entitlement to service connection for a left inguinal hernia for, accrued benefits purposes.   

8.  Entitlement to service connection for vitreous floaters, (claimed as flashings in the eyes), for accrued benefits purposes.  

9.  Entitlement to service connection for high cholesterol, for accrued benefits purposes. 

10.  Entitlement to service connection for constipation, for accrued benefits purposes.  

11.  Entitlement to service connection for a thyroid condition, for accrued benefits purposes.  

12.  Entitlement to service connection for residuals of a traumatic brain injury, for accrued benefits purposes.

13.  Entitlement to dependency and indemnity compensation (DIC), to include service connection for the cause of the veteran's death, and pursuant the provisions of 38 U.S.C.A. § 1318.  

14.  Entitlement to service connection for metastatic lung cancer, for accrued benefits purposes.

15.  Entitlement to service connection for cancer of the lymph nodes of the neck, for accrued benefits purposes.

16.  Entitlement to service connection for prostate cancer, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1972 and August 1974 to August 1990.  The Veteran died in February 2010 and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana.

In April 2009, the Veteran filed a claim for entitlement to service connection for floaters and flashing of the eyes, bilateral carpal tunnel syndrome, metastatic lung cancer, prostate cancer, tinnitus, hearing loss, neck cancer, hernia, traumatic brain injury, high cholesterol, head cancer, peripheral neuropathy, Addison's disease, constipation, a thyroid condition, and cancer of the lymph nodes of the neck.  

Unfortunately, during the course of the appeal, the Veteran died in February 2010.  On March 30, 2010, the appellant submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension & Accrued Benefits by Surviving Spouse.  Under the provisions of 38 U.S.C.A. § 5121A, when a claimant dies on or after October 10, 2008, an eligible survivor may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A (West 2014).  The appellant's filing of a VA Form 21-534 is considered a request for substitution.  See Fast Letter 10-30 (Aug. 10, 2010).  The appellant was properly substituted in a February 2013 VA memorandum.  

In September 2010, the RO denied service connection for the cause of the Veteran's death.  The appellant filed a notice of disagreement in October 2010 and was provided with a statement of the case regarding entitlement to service connection for the cause of death.  In a September 2013 statement of the case, the RO listed the issues as entitlement to Dependency and Indemnity Compensation (DIC), to include entitlement to service connection for the cause of the Veteran's death; entitlement to death pension; and entitlement to non-service-connected pension and special monthly pension, for accrued benefits purposes.  The RO also listed entitlement to service connection for vitreous floaters, bilateral carpal tunnel syndrome, metastatic lung cancer, prostate cancer, neck cancer, tinnitus, hearing loss, hernia, traumatic brain injury, high cholesterol, head cancer, peripheral neuropathy, Addison's disease, constipation, a thyroid condition, and cancer of the lymph nodes of the neck, all for accrued benefits purposes.  The appellant perfected her appeal with an October 2013 VA Form 9.  

The Board notes that in a September 2013 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  As such, those issues are not before the Board.  

The appellant testified at a Board videoconference hearing in February 2015 and a copy of that transcript is of record.  

This appeal was processed using the Veterans Benefits Management System.  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The issues of entitlement to DIC for the cause of the veteran's death, and pursuant the provisions of 38 U.S.C.A. § 1318; and entitlement to service connection for metastatic lung cancer, cancer of the lymph nodes of the neck, and prostate cancer, all for accrued benefits purposes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During her February 2015 hearing before the Board, the appellant withdrew her appeals concerning entitlement to death pension; entitlement to non-service connected death pension, and special monthly compensation pension, for accrued benefits purposes; and service connection for head cancer, Addison's disease, bilateral carpal tunnel syndrome, a left inguinal hernia, vitreous floaters, high cholesterol, constipation, a thyroid condition, and residuals of a traumatic brain injury, all for accrued benefits purposes.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issues of entitlement to death pension; entitlement to non-service connected death pension, and special monthly compensation pension, for accrued benefits purposes; and service connection for head cancer, Addison's disease, bilateral carpal tunnel syndrome, a left inguinal hernia, vitreous floaters, high cholesterol, constipation, a thyroid condition, and residuals of a traumatic brain injury, all for accrued benefits purposes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at her February 2015 Board hearing, the appellant withdrew her appeals for entitlement to death pension; entitlement to non-service connected death pension, and special monthly compensation pension, for accrued benefits purposes; and service connection for head cancer, Addison's disease, bilateral carpal tunnel syndrome, a left inguinal hernia, vitreous floaters, high cholesterol, constipation, a thyroid condition, and residuals of a traumatic brain injury, all for accrued benefits purposes.  The undersigned began the hearing by stating that the issues had been withdrawn, and the appellant agreed.  The appellant voiced her intention to withdraw the appeal as to these issues, and once transcribed as a part of the record of the hearing, this satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals with regard to the aforementioned claims and they are dismissed.


ORDER

The appeals concerning the issues of entitlement to death pension; entitlement to non-service connected death pension, and special monthly compensation pension, for accrued benefits purposes; and service connection for head cancer, Addison's disease, bilateral carpal tunnel syndrome, a left inguinal hernia, vitreous floaters, high cholesterol, constipation, a thyroid condition, and residuals of a traumatic brain injury, all for accrued benefits purposes, are dismissed.  


REMAND

The appellant contends that the Veteran was exposed to herbicide agents while on temporary duty (TDY) in Korea for a month in March 1971.  The appellant contends that the Veteran was stationed along the demilitarized zone (DMZ).  The appellant also contends that herbicide exposure caused the Veteran's prostate cancer, cancer of the lymph nodes of the neck, and lung cancer, which ultimately lead to his death.  See Board hearing transcript.  

The Board notes that if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.

Additionally, effective February 24, 2011, VA amended its regulations (38 C.F.R. § 3.307) to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  76 Fed. Reg. 4245 -01 (Jan. 25, 2011).  Specifically, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  Once exposure has been established by the evidence, the presumptions found at 38 C.F.R. § 3.309(e) are applicable.

Here, the Veteran's personnel records show, in relevant part, that the he was stationed TDY in Korea in March 1971.  However, it is unclear where the Veteran was stationed and with what unit he was stationed during this time.  The Board notes that the appellant submitted personnel records that have "DMZ" handwritten under "area and country".  However, personnel records previously associated with the claims file do not contain the handwritten notations.  Based on the above, the Board finds that a remand is necessary to verify the Veteran's unit and location of the unit during this period.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the appropriate resources to request information concerning the Veteran's location and duties, as well as those of the unit to which he was attached while stationed on TDY in Korea in March 1971.  

2. After completing the above, and any additional development deemed necessary, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


